                   * UNITED STATES
           Case 1:19-cr-00304-LMB   DISTRICT
                                  Document 40 COURT    CRIMINAL
                                              Filed 02/20/20 PageMINUTES   *
                                                                 1 of 1 PageID# 125


Date: 02/20/20                Judge: Brinkema                      Reporter:    A. Thomson
Time: 1:59pm -       2:31pm                                        Interpreter:
                                                                   Language:
                                                                    Probation Email: x
                                                                   Jury Email: x

UNITED STATES OF AMERICA
            v.

   HENRY KYLE FRESE                                                 1:19cr304
   Defendant’s Name                                             Case Number


   Stuart Sears/Danny Onorato                            William Hammerstom/Jennifer Gellie
  Counsel for Defendant:                                Counsel for Government
Matter called for:
[ ] Arraignment      [ ] Pre-Indictment Plea      [X ] Change of Plea [ ] Motions
[ ] Sentencing       [ ] Revocation Hearing       [ ] Docket Call     [ ] Appeal (USMC)
[ ] Other

Deft appeared: [X ] in person [ ] failed to appear [X ] with Counsel [ ] without Counsel [ ] through Counsel
Filed in open court:
[ ] Discovery Order [ ] Information [ X ] Plea Agreement [X] Statement of Facts [ ] Waiver of Indictment

Arraignment & Plea:
[ ] WFA       [ ] FA     [ X] PG [ ] PNG Trial by Jury: [ ] Demanded              [ ] Waived
[ ] Days to file Motions with Argument on                          at
[X] Deft entered Plea of Guilty as to Count(s) 1     of the [X] Indictment -- [ ] Criminal Information
[X] Plea accepted, Guilty Count(s) 1
[X] Motion for Dismissal of Count(s)      2     by [X] US [         ] Deft
[ ] Order entered in open court              [   ] Order to follow
[X] Deft advised of appeal rights *
[X] Deft directed to USPO for PSI--- [X] Deft directed to cooperate with USPO for PSI
[X] Case continued to: 06/18/20           at 09:30am for:
[ ] Jury Trial    [ ] Bench Trial      [X]Sentencing [ ] Status
Rule 35:
[ ] US Rule 35 motion for reduction of sentence: [ ] Granted [ ] Denied
Sentence of                      Months heretofore imposed is REDUCED to a term of

Probation/Supervised Release Revocation Hearing:
Defendant [ ] Admits [ ] Denies violations of the conditions of probation/supervised release
Court: [ ] finds [ ] does not find the defendant in violation of the conditions
[ ] Deft is committed to the custody of the BOP to serve a term of                 months/days
 Later sentencing date set at deft request
 Added conditions: deft shall fully cooperate with prob for psi; deft shall reappear 6/18/20 at 9:30am for sentencing
 Deft to report to pretrial & prob after court
Deft is: [ ]In Custody [ ] Summons Issued [ X] On Bond [ ] Warrant Issued [ ] 1st appearance

Bond Set at: $                        [ ] Unsecured [ ] Surety [ ] Personal Recognizance
[ ] Release Order Entered     [ ] Deft Remanded [ ] Deft Released on Bond [X] Deft Continued on Bond
